DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/27/22 have been fully considered but they are not persuasive. The double patenting rejections have been withdrawn due to a Terminal Disclaimer Approved on 7/28/22. The previous USC 112 rejections are withdrawn in light of the amendment but new USC 112 rejection are presented for claim 17 and its dependents.
The Benz reference still applies but in obviousness-type form as necessitated by amendment. The Ewald ‘560 reference is used to modify Benz to meet the new limitations and neither Ewald nor this combination was addressed in the arguments. The arguments are therefore moot.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the third gas-solid mixtures" in line 20. Only one third gas-solid mixture is recited. There is insufficient antecedent basis for this limitation in the claim. Claims 18-21 depend on claim 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Benz (US 6,875,416 B1) in view of Ewald (US 2015/0118650 A1).
Regarding claims 1 and 9, Benz discloses a product-by-process comprising: spray drying a liquid-solid intimate mixture at a drying temperature into a solid mixture in pre-production unit A (column 3, lines 47-53) mixed with a gas in kiln B (column 4, lines 9-16); separating the first gas-solid mixture in mill (cyclone) C into a first type of solid particles which are sent to rotary kiln B (column 5, lines 1-8); forming a second gas-solid mixture by reacting the first solid particles in the rotary kiln B with heated gas at a reaction temperature (column 4, lines 9-22); wherein a final product is removed from mill C (see Figure). Benz discloses that the liquid (intimate) mixture is calcined in a gaseous atmosphere in a moving bed of the rotary kiln (column 3, lines 14-21) but not introducing gas into the liquid mixture when spray-drying. Ewald—in an invention calcinating materials in a rotary kiln for producing battery materials—discloses utilizing hot gases with the material mixtures passed through a spray dryer so as to dry the mixture within fractions of a second to give a dry material (paragraph 105). It would have been obvious to utilize a hot gas as needed in the calcination process of Benz as a motive force and drying means through the spray dryer of Benz to more efficiently dry the intimate mixture of Benz as suggested by Ewald.
Regarding claims 2-4, Benz discloses that the spray drying occurs at temperatures below 200 °C (column 4, lines 4-8) and the reaction occurs at temperatures between 500 and 800 °C (column 3, lines 54-62).
Regarding claims 5 and 6, Benz discloses the use of lithium nitrate (column 4, lines 4-8).
Regarding claims 7 and 8, Benz discloses that the final product comprises lithium and chromium, cobalt, iron, manganese, molybdenum, or aluminum (column 3, lines 1-21).
Regarding claims 10 and 15, Benz discloses a product-by-process comprising: spray drying a liquid-solid intimate mixture at a drying temperature into a solid mixture in pre-production unit A (column 3, lines 47-53) mixed with a gas in kiln B (column 4, lines 9-16); separating the first gas-solid mixture in mill (cyclone) C into a first type of solid particles which are sent to rotary kiln B (column 5, lines 1-8); forming a second gas-solid mixture by reacting the first solid particles in the rotary kiln B with heated gas at a reaction temperature (column 4, lines 9-22); and then repeating the process. Continuously recycling the solids in mill C into kiln B produces a third gas-solid mixture. A final product is removed from mill C (see Figure). Benz discloses that the liquid (intimate) mixture is calcined in a gaseous atmosphere in a moving bed of the rotary kiln (column 3, lines 14-21) but not introducing gas into the liquid mixture when spray-drying. Ewald— in an invention calcinating materials in a rotary kiln for producing battery materials —discloses utilizing hot gases with the material mixtures passed through a spray dryer so as to dry the mixture within fractions of a second to give a dry material (paragraph 105). It would have been obvious to utilize a hot gas as needed in the calcination process of Benz as a motive force and drying means through the spray dryer of Benz to more efficiently dry the intimate mixture of Benz as suggested by Ewald.
Regarding claims 11 and 12, Benz discloses the use of lithium nitrate (column 4, lines 4-8).
Regarding claims 13 and 14, Benz discloses that the final product comprises lithium and chromium, cobalt, iron, manganese, molybdenum, or aluminum (column 3, lines 1-21).
Regarding claims 17-19, Benz discloses a product-by-process comprising: spray drying a liquid-solid intimate mixture at a drying temperature into a solid mixture in pre-production unit A (column 3, lines 47-53) mixed with a gas in kiln B (column 4, lines 9-16); separating the first gas-solid mixture in mill (cyclone) C into a first type of solid particles which are sent to rotary kiln/feeder B (column 5, lines 1-8); forming a second gas-solid mixture by reacting the first solid particles in the rotary kiln/feeder B with heated gas at a reaction temperature (column 4, lines 9-22); and then repeating the process. Continuously recycling the solids in mill C into kiln/feeder B produces a third gas-solid mixture. A final product is removed from mill C (see Figure). Benz discloses that the liquid (intimate) mixture is calcined in a gaseous atmosphere in a moving bed of the rotary kiln (column 3, lines 14-21) but not introducing gas into the liquid mixture when spray-drying. Ewald—in an invention calcinating materials in a rotary kiln for producing battery materials—discloses utilizing hot gases with the material mixtures passed through a spray dryer so as to dry the mixture within fractions of a second to give a dry material (paragraph 105). It would have been obvious to utilize a hot gas as needed in the calcination process of Benz as a motive force and drying means through the spray dryer of Benz to more efficiently dry the intimate mixture of Benz as suggested by Ewald.
Regarding claims 20 and 21, Benz discloses that the final product comprises lithium and chromium, cobalt, iron, manganese, molybdenum, or aluminum (column 3, lines 1-21).

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725